Citation Nr: 0910306	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-37 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for Ménière's disease.

3.  Entitlement to service connection for a left foot 
disorder.  

4.  Entitlement to service connection for rhinitis.

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That rating decision, in part, denied 
service connection for rhinitis, Ménière's disease, and a 
left foot disorder, as well as denying the reopening of a 
previously denied claim for service connection for 
hypertension.  A November 2007 rating decision, in part, 
denied service connection for depression.  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension by way 
of an August 2005 rating decision.  The veteran was notified 
of this decision in September 2005 but did not file an 
appeal. 

2.  No evidence showing a relationship between the veteran's 
current hypertension and the veteran's active military 
service has been received since the August 2005 RO decision.  

3.  The Veteran is service-connected for bilateral hearing 
loss and tinnitus.  

4.  There is no medical diagnosis of Ménière's disease of 
record.  

5.  There is no medical diagnosis of a current left foot 
disorder which is related to active service or a service-
connected disability.  

6.  The veteran's chronic allergic rhinitis clearly and 
unmistakably pre-existed military service.

7.  The veteran's chronic allergic rhinitis clearly and 
unmistakably was not aggravated during service.

8.  There is no evidence of a current diagnosis of depression 
or any other psychiatric disability.  


CONCLUSIONS OF LAW

1.  The August 2005 decision of the RO denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the August 2005 RO decision 
denying service connection for hypertension is not new and 
material, and the claim for service connection for 
hypertension has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  Ménière's disease was not incurred in, or aggravated by, 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

4.  A left foot disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  

5.  Rhinitis was not aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2008).  

6.  A psychiatric disorder, claimed as depression, was not 
incurred in, or aggravated by, active military service, and  
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided with this general notice 
in letters dated March 2007 and September 2007.  These notice 
letters were provided to the Veteran prior to the dates of 
the initial unfavorable rating decisions for the respective 
claims.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in the letters indicated above, which were dated March 2007 
and September 2007.   

Recently, the Court issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at 
the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The Court further explained 
that the VCAA requires, in the context of a claim to reopen, 
that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  See Id.  
This specific notice was provided with respect to his 
petition to reopen a claim for service connection for 
hypertension in the March 2007 letter.  

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim.  In this regard, medical examinations and 
medical opinions have been obtained along with the veteran's 
VA treatment records.  While a VA examination for Ménière's 
disease has not been specifically provided, a recent VA 
audiology examination of the Veteran has been conducted with 
respect to a separate claim for an increased rating of 
hearing loss.  This examination and the other medical 
evidence of record provide the evidence necessary to 
adjudicate this claim.  Additionally, there is no outstanding 
evidence related to this claimed disability, to be obtained, 
either by VA or the veteran.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the Veteran's 
claims file which includes, but is not limited to:  service 
treatment records; the veteran's contentions; private medical 
treatment records; VA treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claims for service connection and the 
claim to reopen the claim for service connection for 
hypertension.  

II.  Application to Reopen the Claim for Service Connection 
for Hypertension 

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

Cardiovascular -renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  

In this case, the RO denied service connection for 
hypertension in an August 2005 rating decision and notified 
the veteran of the decision in September 2005.  The veteran 
did not appeal the RO decision and it became final.  38 
U.S.C.A. § 7105(c) (West 2002). 

The matter under consideration in this case is whether 
hypertension was incurred during the Veteran's active 
military service, became manifest to a degree of 10 percent 
in the first year after the Veteran separated from service, 
or is caused by a service-connected disability.  In order for 
the veteran's claim to be reopened, evidence must have been 
presented, or secured, since the August 2005 RO decision on 
the merits which relates to these bases for grating service 
connection.

The evidence of record at the time of the August 2005 RO 
rating decision which was relevant to the veteran's claim for 
service connection for hypertension consisted of: the 
Veteran's service treatment records, VA medical records, and 
private medical treatment records.  

The Veteran's service treatment records include an entrance 
examination in October 1961, during which the Veteran 
indicated a history of high or low blood pressure on his 
report of medical history.  However, his blood pressure was 
documented as being 140/78; clinical evaluation of the 
Veteran's vascular system was "normal;" and, the examining 
physician indicated "no documented blood pressure change."  
The service treatment records spanning the Veteran's entire 
period of service do not reveal any diagnosis of hypertension 
during service.  On separation examination in August 1963 the 
Veteran's blood pressure was 138/90.  Clinical evaluation of 
his vascular system was normal, and the Veteran did not 
report any blood pressure abnormalities on his report of 
medical history.  

A private medical treatment record dated December 1991 
reveals that the Veteran's blood pressure was 136/90, and a 
diagnosis of hypertension was indicated.  This is the 
earliest medical evidence of record which shows a diagnosis 
of hypertension.  Subsequent private medical treatment 
records, such as one dated September 2003, reveal that the 
Veteran continues to be diagnosed with hypertension and that 
he is prescribed medication for the disability.  The 
September 2003 treatment record indicates a blood pressure of 
124/80.  A private medical record dated April 2005 reveals a 
blood pressure of 118/70 and a diagnosis of hypertension 
under good control.  VA treatment records dated prior to the 
August 2005 rating decision do indicate that a diagnosis of 
hypertension was of record.  

The August 2005 RO rating decision denied service connection 
for hypertension because there was no evidence of a diagnosis 
of the disability during service or within a year of service.  
Moreover, there was no evidence of record at that time 
relating the Veteran's hypertension to service or any of his 
service-connected disabilities.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself. Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the August 2005 RO rating 
decision includes private and VA medical treatment records 
dated from 2005 to the present.  These medical records 
indicate that the Veteran continues to be diagnosed with 
hypertension which is treated with prescription medication.  
This evidence is "new" as it did not exist at the time of 
the prior rating determination in August 2005.  However, this 
evidence is not "material."  Rather, this evidence merely 
confirms that the Veteran continues to be diagnosed with 
hypertension.  Nothing in the evidence obtained since the 
August 2005 rating decision in any way indicates that the 
Veteran's hypertension is related to service, was manifested 
in service or within a year of his separation from service, 
or is related to his service-connected disabilities.  

Accordingly, the evidence is not "new and material" under 
the provisions of 38 C.F.R. § 3.156, and the claim for 
service connection for a hypertension remains denied.  

III.  Service Connection 

Generally, service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Direct 
service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2008).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d) (2008); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Other organic diseases of the nervous system may be presumed 
to have been incurred during active military service if 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Service connection is in effect for several disabilities.  
The evidence establishes that the Veteran incurred a self-
inflicted gunshot wound (GSW) to the right foot during 
service.  He is presently service-connected for the residuals 
of this wound to the right foot at a 10 percent disability 
rating.  Service connection is also in effect for arthritis 
of both knees secondary to the GSW during service.  A 30 
percent disability rating is presently assigned for the left 
knee as knee replacement surgery was required.  A 20 percent 
disability rating is assigned for the right knee.  Service 
connection has also been established for bilateral hearing 
loss at a noncompensable disability rating, and for tinnitus 
at a 10 percent disability rating.  

A.  Ménière's Disease

As noted service connection is established for bilateral 
hearing loss at a noncompensable disability rating, and for 
tinnitus at a 10 percent disability rating, as a result of 
noise exposure during active service.  The Veteran has had 
numerous VA and private audiology examinations over the 
years.  While these examinations reveal diagnoses of 
bilateral hearing loss and tinnitus, there is no evidence of 
any diagnosis of Ménière's disease of record.  

In March 2007, the Veteran submitted his present claim in 
which he merely asserted that he was claiming service 
connection for Ménière's disease.  However in his April 2007 
response to the duty to assist letter, he indicated that he 
had no other information to give in relation to his claims 
for service connection.  

In October 2007, a VA audiology examination of the Veteran 
was conducted with respect to another claim for an increased 
rating for his service connection hearing loss.  The Veteran 
reported having bilateral constant tinnitus.  The Veteran did 
not report dizziness and specifically denied having vertigo.  
No diagnosis of Ménière's disease was made.  In addition, 
none of the other medical evidence includes a diagnosis of 
Ménière's disease.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for Ménière's disease.  Simply 
put, there is no evidence of record which shows that he has 
the disability for which he claims service connection.  There 
is no medical evidence of record showing a diagnosis of this 
disability.  Moreover, the Veteran has asserted claims for 
increased disability ratings for his service connection 
hearing loss at several times and in each instance there has 
never been any indication on examination of symptoms, or 
diagnosis, of Ménière's disease.    

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly service connection for Ménière's disease must be 
denied.  

B.  Left Foot Disorder

The Veteran claims entitlement to service connection for a 
left foot disorder.  The October 1961 entrance examination 
report notes that the Veteran's feet were "abnormal."  The 
examining physician indicated a diagnosis of flat feet.  A 
service treatment record dated February 1962 indicates that 
the Veteran has a "stone bruise on foot."  He was treated 
with hot soaks.  An August 1962 service treatment record 
reveals that the Veteran had a plantar callus which was 
becoming painful.  He was treated with a foot support.  
Neither of these medical records specifically indicates 
whether these ailments were on the right or the left foot.  
In August 1963, separation examination of the Veteran was 
conducted.  There was no indication of any abnormality of the 
left foot on separation examination.  Rather, the only 
abnormality of the feet noted was the residual of a self-
inflicted GSW to the right foot.

As noted above, the Veteran is service-connected for the 
residuals of a GSW to the right foot and for arthritis of 
both knees secondary to the service-connected right foot 
disability.  As a result, numerous VA treatment records and 
orthopedic examination reports are of record related to these 
disabilities and the Veteran's claims for increased 
disability rating over the years.  None of these medical 
records indicate any diagnosis of a left foot disability.  

In October 2007, a VA Compensation and Pension examination of 
the Veteran was conducted with respect to the current claim 
for service connection for a left foot disorder.  The Veteran 
reported pain in the region of the medial left ankle which 
had been present for about a month.  He indicated no prior 
injury or problems with the left foot.  Examination of the 
left foot revealed tenderness in the region of the medial 
left ankle.  However no other abnormalities or symptoms 
related to the left foot were found on objective examination.  
The diagnosis was that the left foot was within normal 
limits.  The examiner reviewed all of the medical evidence of 
record.  The medical opinion offered was that any current 
left foot disorder was unrelated to service, to include the 
instance of treatment for foot symptoms such as the callus, 
during service.  

The preponderance of the evidence is against the Veteran's 
claim for service connection for a left foot disorder.  
First, the Board notes that there is no medical diagnosis of 
a left foot disability of record.  The Veteran has subjective 
complaints of pain, and there is objective evidence of 
tenderness in the area of the left ankle. However, the 
diagnosis is that the left foot is within normal limits.  To 
the extent that the Veteran may have a left foot disability, 
the medical evidence of record does not link any such 
disability to service, to include the foot symptoms treated 
during service.  As such, service connection for a left foot 
disorder must be denied.  

C.  Rhinitis

The Veteran claims entitlement to service connection for 
allergic rhinitis.  On entrance examination in October 1961, 
the Veteran reported, and the examiner noted, that he had 
seasonal "hay fever" for which he took medication 
occasionally.  An August 1963 service treatment record 
reveals that the Veteran had symptoms of running eyes and 
nose which recurred seasonally every year.  The impression 
was "hay fever," and he was treated with prescription 
medication.  On separation examination in October 1963 the 
examiner indicated that the Veteran had "hay fever for last 
3 years, treated conservatively."  

In October 2007, a VA examination of the Veteran was 
conducted.  The examiner reviewed all of the medical evidence 
of record.  The Veteran reported that he suffered from 
seasonal allergy symptoms which generally were worse during 
the months of July, August, and September.  He reported 
symptoms of nasal congestion, postnasal drainage, sinus 
congestion and tenderness, watery eyes, and clear rhinorrhea.  
The Veteran indicated that he treated these symptoms with 
antihistamines and nasal spray.  The diagnosis was "season 
allergic rhinosinusitis / conjunctivitis (hay fever)."  The 
examining physician's medical opinion was that the Veteran's 
hay fever pre-existed his entry into active service as the 
notation on the 1961 entry examination clearly indicated.  
Moreover, the medical opinion was that there was no evidence 
or any aggravation or worsening of the Veteran's hay fever / 
seasonal allergies during service.  The examiner specifically 
indicated that the Veteran had a history of seasonal 
allergies which manifested in the late summer, early fall 
before service and that the allergies continued to manifest 
in the same manner during service without any increase in 
frequency or severity, and continued to manifest in the same 
manner subsequent to service.  

In addition to the above-mentioned requirements for service 
connection, it should also be noted that claimants are 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities. 38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in entrance examination reports 
are to be considered as "noted," and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a "notation" of such 
conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see 
also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history 
of pre-service existence of conditions recorded at the time 
of examination will be considered together with all other 
material evidence in determinations as to inception (citing 
38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003. In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The Veteran filed his claim for service connection in March 
2007 so the amendment applies.

In regard to the applicable regulation in this case, 38 
C.F.R. § 3.304(b), the Board notes that the regulation 
pertaining to presumption of soundness, is as follows:

(b) Presumption of soundness.  The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service except 
as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 
(Authority: 38 U.S.C. 1111)

(1)  History of preservice existence of 
conditions recorded at the time of examination 
does not constitute a notation of such 
conditions but will be considered together 
with all other material evidence in 
determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone 
without regard to clinical factors pertinent 
to the basic character, origin and development 
of such injury or disease.  They should be 
based on thorough analysis of the evidentiary 
showing and careful correlation of all 
material facts, with due regard to accepted 
medical principles pertaining to the history, 
manifestations, clinical course, and character 
of the particular injury or disease or 
residuals thereof.

(2)  History conforming to accepted medical 
principles should be given due consideration, 
in conjunction with basic clinical data, and 
be accorded probative value consistent with 
accepted medical and evidentiary principles in 
relation to value consistent with accepted 
medical evidence relating to incurrence, 
symptoms and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to service, 
together with all other lay and medical 
evidence concerning the inception, development 
and manifestations of the particular condition 
will be taken into full account.

(3)  Signed statements of veterans relating to 
the origin, or incurrence of any disease or 
injury made in service if against his or her 
own interest is of no force and effect if 
other data do not establish the fact.  Other 
evidence will be considered as though such 
statement were not of record.  (Authority: 10 
U.S.C. 1219)

38 C.F.R. § 3.304(b) (2008).

As to the first Wagner prong, the Board notes that the 
veteran did report a history of hay fever on his September 
1961 entrance examination.  The examiner made a notation that 
the Veteran had "seasonal hay fever."  This was on his 
entry to active service.  Thus, although this notation was 
not sufficient on its own to rebut the presumption of 
soundness, such information is not to be ignored or 
disregarded.  Indeed the regulation compels that it be 
considered in assessing whether a disorder pre-existed 
service.  See Crowe, Vanerson, supra.

The veteran was treated for his hay fever seasonally during 
his three years of service and this is noted in the service 
treatment records and on the August 1963 separation 
examination report.  

The VA examiner reviewed the service treatment records, to 
include the entrance and separation examination reports, and 
concluded that the veteran's allergic rhinitis did pre-exist 
his military service.

In reviewing the above evidence, the Board finds that such 
evidence does rise to the level of clear and unmistakable 
evidence to show that the veteran's allergic rhinitis did 
exist prior to his military service.  This is based on the 
history related on the entrance examination, his statements 
at the October 2007 VA examination, and the VA examiner's 
opinion that the disorder pre-existed service.  The 
presumption of soundness is rebutted.  Thus the first prong 
of Wagner has been satisfied.

The VA examination report of October 2007 addresses the 
second prong of Wagner.  The examiner's medical opinion was 
that the Veteran's allergic rhinitis was not aggravated or 
made permanently worse by service.  The Board finds that this 
competent evidence is clear and unmistakable evidence that 
the veteran's chronic allergic rhinitis was not aggravated 
during service.  There is no evidence to counter this medical 
opinion.  Accordingly, pre-existing rhinitis was not 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

D.  Psychiatric Disorder

In August 2007, the Veteran submitted a claim which stated 
that he was asserting a claim for service connection for 
"depression secondary to my service-connected 
disabilities."

Review of the service treatment records reveals that there 
were no complaints of, or treatment for any psychiatric 
disorder during service.  There is a considerable volume of 
VA and private medical treatment records in the claims file.  
There is no evidence in any of the medical evidence of record 
that the Veteran has ever been diagnosed with any psychiatric 
disorder.  

In October 2007, a VA psychiatric Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported that he had never been treated for a mental 
disorder.  The examiner noted a prior VA screening dated May 
2007 in which the Veteran denied any symptoms of depression.  
The examiner did note that the Veteran was service-connected 
for a variety of disabilities with the most predominant being 
arthritis of both knees.  Mental status examination revealed 
that the Veteran was alert and oriented.  Memory was intact.  
The Veteran did report some trouble staying asleep, and some 
decreased energy.  After full examination, the examiner 
determined that the Veteran's symptoms did not warrant the 
assignment of a diagnosis of an Axis I psychiatric 
disability.

The preponderance of the evidence is against the Veteran's 
claim for service connection for a psychiatric disorder, 
claimed as depression.  There is simply no evidence showing 
that the Veteran is currently, or has ever been, diagnosed 
with any psychiatric disability.  With no evidence of a 
current disability, service connection must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).  


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection hypertension, 
that benefit remains denied.

Service connection for Ménière's disease is denied.

Service connection for a left foot disorder is denied.  

Service connection for rhinitis is denied.

Service connection for a psychiatric disorder, claimed as 
depression, is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


